940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory LAWSON, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 90-2209.
United States Court of Appeals, Sixth Circuit.
July 30, 1991.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and WEBER, District Judge*.

ORDER

2
Gregory Lawson appeals from the dismissal of his application for a writ of habeas corpus.  That proceeding challenged the computation of his parole eligibility date under federal law, rather than under the laws of the District of Columbia.  Lawson became eligible for parole pursuant to federal law on June 12, 1991.  Thus, his appeal is moot.  See Lane v. Williams, 455 U.S. 624 (1982);  Cox v. McCarthy, 829 F.2d 800 (9th Cir.1987).  Moot issues are not decided by this court.  Ahmed v. University of Toledo, 822 F.2d 26, 27 (6th Cir.1987).


3
Lawson now seeks a remand of this action to the district court to allow him to challenge the finding of the United States Parole Commission that he was not suitable for parole at this time.  The government opposes remand and argues that the appeal must be dismissed as moot.  However, an application for a writ of habeas corpus may be supplemented with leave of court.  28 U.S.C. Sec. 2242 and Fed.R.Civ.P. 15(d).  We conclude that this appeal should be dismissed as moot and that Lawson be provided the opportunity to seek leave of court to file a supplemental application for a writ of habeas corpus.


4
It therefore is ORDERED that October 24, 1990 order of the district court is VACATED and that this appeal is DISMISSED as moot.  The action is REMANDED to the district court with instructions to consider any motion for leave to file a supplemental application filed by Lawson and to dismiss Lawson's initial application as moot.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation